Citation Nr: 0428413	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-07 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with subluxation of L4-L5 with 
thoracolumbar scoliosis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  In May 2002, the 
veteran's notice of disagreement with the continuation of his 
10 percent disability rating was received.  The RO issued a 
Statement of the Case (SOC) in February 2003 and the veteran 
perfected his appeal the following month.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was afforded a VA spine examination in connection 
with this increased rating claim in February 2002.  The 
veteran submitted a May 2002 private consultation report that 
reflects that the veteran had periods of exacerbations of 
lower back pain.  He was prescribed an ergonomic chair, 
restricted from lifting over 20 pounds, and restricted from 
prolonged standing.  A February 2003 VA treatment record 
reflects that the veteran's chronic low back pain was 
frequently exacerbated and chronicles that the veteran should 
refrain from lifting heavy objects, walking for long periods 
of time, etc.  As the evidence subsequent to the February 
2002 VA examination suggests that the veteran's service-
connected may have worsened, the Board feels that a current 
examination is warranted in the instant case.  See Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the February 2002 examination report contains a 
specific range of motion for forward flexion of the spine but 
reflects that the VA examiner merely indicated that the rest 
of the veteran's range of motion was full and painless.  In 
light of the regulatory change in the criteria for evaluating 
spine conditions, the Board feels that specific ranges of 
motion for extension, left and right lateral flexion, and 
left and right rotation is beneficial in the instant case. 

The veteran's current VA medical and vocational 
rehabilitation records should also be obtained.  Furthermore, 
a February 2003 VA medical record reflects that the veteran 
received a Cortisone/anaesthetic shot for his lower back pain 
from a provider at work.  The RO should make reasonable 
efforts to obtain medical records from the veteran's 
employer.  

As such, this matter is REMANDED for the following actions:

1.  Obtain the veteran's VA medical 
records from the North Florida/South 
Georgia system from February 2003 to the 
present.

2.  Associate the veteran's vocational 
rehabilitation folder with his claims 
folder.

3.  After obtaining a necessary release 
form, make reasonable efforts to obtain 
medical records from the veteran's 
healthcare provider at his place of 
employment.

4.  Schedule the veteran for a VA spine 
examination to determine the current 
nature and extent of his service-
connected degenerative disc disease of 
the lumbar spine with subluxation of L4-
L5 with thoracolumbar scoliosis, to 
include any neurologic symptoms.  The 
examiner is requested to provide specific 
ranges of motion, as limited by pain, for 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  Send the claims folder to the 
examiner for review.

5.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental SOC that contains notice of 
all relevant actions taken on the claim 
for benefits and all evidence received 
since June 2004.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



